DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the step of “evacuating or purging the chamber” set forth after the step of “placing the titanium part within a chamber” and before the step of “heat the titanium part placed within the chamber” renders the claim indefinite as it is unclear what is intended to be evacuated or purged from the chamber. Particularly, all contents of the chamber cannot be removed if the titanium part is later required to be heated within the chamber; however, no further chamber contents have been specified for evacuating or purging. 
The term “substantially” in claims 3-4 and 10 is a relative term which renders the claim indefinite. The terms “removing substantially all air” and “substantially free of at least one of oxygen, hydrogen, and humidity” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amounts of air, oxygen, hydrogen, and humidity can be present while falling within the scope of being substantially removed and substantially free thereof. While the instant specification at [0040] provides “substantially free” being an amount mall enough to have negligible effects on a desired result, this is further relative to what result is desired and what degree of an effect would be considered negligible versus substantive. Further exemplary and overlapping ranges are also provided; however, if the terms are intended to impart numerical limitations on the contents of air, oxygen, hydrogen, and humidity, a single, non-exemplary range should be set forth. For examination purposes, the terms will be interpreted as meaning the broadest range exemplified in the specification of less than 20 ppm [0040]. 
Claims 2-20 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 sets forth “heating the titanium part placed within the chamber after evacuating or purging the chamber;” however, claim 1, from which claim 5 depends, already sets forth the step of evacuating or purging the time prior to heating the titanium part. Therefore, claim 5 is not seen to further limit the claim 1. 
Claim 14 sets forth “exposing the titanium part to the gas containing cyanogen after heating the titanium part placed within the chamber;” however, claim 1, from which claim 14 depends, already sets forth heating the titanium part placed within the chamber prior to exposing the titanium part to the gas containing cyanogen. Therefore, claim 14 is not seen to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 5580397, hereinafter referred to as "Meyer").	
Regarding claims 1, 5, and 14, Meyer teaches a process for applying hardening layers to the exterior of metal items, particularly components/parts of refractory metals, including titanium or alloys thereof (Col. 1, lines 10-15, Col. 4, lines 49-54). The process includes steps of placing the component in the reaction chamber, evacuating the reaction chamber, heating the materials to a desired temperature, followed by delivering gaseous reaction materials into the chamber, and adjusting partial pressures of the gases to create carbide, nitride, and/or carbonitride surface layers on the component (Col. 5, lines 4-52), wherein carbon and nitrogen are transported to the metal surface in the form of gas species including cyanogen, C2N2 (Col. 9, lines 10-17). 
Regarding claim 2, Meyer teaches finishing sub-steps of removing the part from the reaction chamber and cooling the part (Col. 5, lines 64-67, Col. 6, lines 1-4). When the reaction chamber is opened for part removal, it necessarily follows that the vacuum state of the reaction chamber (Col. 3, lines 43-45) is released the gas species containing cyanogen are exhausted. 
Regarding claim 3, Meyer discloses evacuating the reaction chamber prior to introducing the gaseous reaction materials (Col. 5, lines 12-25), and further, the reaction chamber being maintained in a vacuum state (Col. 3, lines 43-45), such that prior to the introduction of the reaction materials, it is expected that the vacuum state of the reaction chamber is substantially free of air, and at least one of oxygen, hydrogen, and humidity as claimed. 
Regarding claims 6-9, Meyer teaches a heating temperature being in excess of 1400 ºF (Col. 5, lines 12-18), and particularly 800-1400 ºC, or, when converted, 1472-2552 ºF (Col. 12, lines 13-14). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). The temperature range disclosed in Meyer is further seen to overlap with annealing and beta transus temperature ranges of titanium parts and alloys, respectively, according to the instant specification [0058, 0060]. 
Regarding claim 10, Meyer teaches forming the gaseous reaction species by introducing a gas mixture of nitrogen and one of hydrogen or water vapor to react with a source of element carbon (Col. 10, lines 47-50), such that the reaction gas mixture, when hydrogen is selected, contains only species of nitrogen, carbon, and hydrogen, rendering obvious the chamber being substantially free of oxygen. 
Regarding claim 15-16, Meyer discloses a reaction interval of four hours (Col. 9, lines 47-50). Meyer further teaches a deluxe version of the gas subassembly used in the delivering the gaseous reaction materials provided with a percolation head that facilitates the distribution of the reaction gases and speeds up the reaction time (Col. 8, lines 25-30), rendering obvious reaction times below 4 hours, and at least overlapping with the claimed range of 1-3 hours. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 17, Meyer teaches a plasma generator can be used to convert molecular hydrogen and nitrogen gases into atomic form to improve the delivery rate of hydrogen and nitrogen to sources of elemental carbon, to generate the gaseous species including cyanogen, without needing to increase the reaction chamber temperature, thereby facilitating an increase in reaction speed (Col. 8, lines 63-67, Col. 9, lines 1-10). 
Regarding claims 18-19, Meyer teaches that surface hardening layers greater than a depth of 30 microns, or 0.0012 inches when converted, can be achieved using the disclosed method (Col. 9, lines 34-37). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 

Allowable Subject Matter
Claims 4, 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record do not teach or suggest a method of case hardening a titanium part containing all the steps as disclosed in claims 4, 11-13, 20 in combination. The closest prior art to the aforementioned claims is Meyer (US 5580397) as applied in the rejection under 35 U.S.C. 103 of claim 1 above. Meyer discloses a substantially similar method of surface hardening a titanium part within a heated, evacuated chamber by introducing a gas containing cyanogen to the part surface. However, Meyer does not disclose replacing air in the reaction chamber with an inert gas as set forth in claim 4, particularly, the reaction chamber in Meyer is either in an evacuated state or contains reaction gases including at least one of hydrogen or water vapor. Meyer further discloses the reaction gas mixture containing multiple carbon containing species other than cyanogen; however, no specific compositional ranges of the gas mixture are taught in Meyer, such that Meyer is not seen to reasonably render obvious the cyanogen and diluent gas mixture contents of claims 11-12. Meyer teaches gas mixture pressures falling outside of the range in claim 13. Meyer is further silent to carbon and nitrogen contents in the formed, hardened surface layers as set forth in claim 20. Further search and consideration of the prior art did not yield teachings suitable to teach or suggest the additional method features set forth in claims 4, 11-13, and 20, whether taken alone or in combination with Meyer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
GB287156A teaches surface hardening method for cast iron alloys using a cyanogen gas.
US 2004/0045636 teaches a surface treatment method of a titanium part using an activated gaseous medium including a plasma generated electric discharge containing (CN)2+ and (CN)2. 
 US 2008/0057280 teaches a CVD method of depositing a TiCN film onto a cemented carbide substrate using a gas including an organic cyanogen compound. 
US 2339223 teaches a case hardening method for steel alloys containing significant amounts of titanium using a fused salt bath containing cyanogen compounds. 
US 5100483 teaches a method of case hardening ferrometallic parts using a carburizing process with a carbon source including cyanogen compounds. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736